The action was instituted by plaintiff to set aside a divorce decree obtained by plaintiff in the State of Nevada on the ground that the decree was obtained through fraud and duress, for a judgment of separation, and in the event the decree is not set aside, that it be amended so as to provide for the support and maintenance of the plaintiff. Order granting defendant’s motion for summary judgment, dismissing the complaint on the merits, and the judgment entered thereon, unanimously affirmed. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.